Citation Nr: 1550826	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  08-34 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, pain disorder, nicotine dependence, alcohol abuse, and polysubstance abuse, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel
INTRODUCTION

The Veteran had active duty from October 1976 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). This case was most recently remanded by the Board in November 2014 for additional development. 

In August 2010 the Veteran had a hearing at the RO before a Veterans Law Judge who has since retired. After being afforded another opportunity to have a Board hearing with a current Veterans Law Judge, the Veteran in October 2014 stated that she did not want another hearing. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

With resolution of the doubt in her favor, the Veteran's acquired psychiatric disorder, to include bipolar disorder, pain disorder, nicotine dependence, alcohol abuse, and polysubstance abuse was caused by military service.


CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder, to include bipolar disorder, pain disorder, nicotine dependence, alcohol abuse, and polysubstance abuse, to include as secondary to service-connected PTSD are approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is in receipt of service connection for PTSD, effective September 2007 and development has been undertaken as directed by the Board. However, review of the evidence indicates that no further development under the law would substantially assist the Board in this determination. Although the Veteran was afforded a clarifying VA medical examination as directed by the November 2014 signatory Veterans Law Judge, the examiner who conducted the examination was apparently not aware that the Veteran had received service connection for PTSD.  

The law provides that under the benefit of the doubt doctrine, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability. Mittleider v. West, 11 Vet. App. 181 (1998). 

Here, the record indicates that the Veteran is an unreliable historian, and that there is overlapping symptomatology such that further inquiry would not assist VA in determining the merits of the appeal. Service connection will therefore be granted. 

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress); 38 C.F.R. § 4.14 (the evaluation of the "same disability "or the "same manifestation" under various diagnoses is to be avoided) and Esteban v. Brown, 6 Vet. App. 259 (1994) (while pyramiding of disabilities is to be avoided pursuant to 38 U.S.C. § 1155 and 
38 C.F.R. § 4.14, it is possible for a veteran to have separate and distinct manifestations from the same injury permitting two different disability ratings).




ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder, pain disorder, nicotine dependence, alcohol abuse, and polysubstance abuse is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


